—Order, Supreme Court, New York County (Carol Arber, J.), entered December 14, 1995, which denied petitioners’ application pursuant to CPLR article 78 challenging their transfers between City agencies, and dismissed the petition, unanimously affirmed, without costs.
All of the rules and regulations pertaining to the involun*54tary redeployment of employees between City agencies were either complied with or inapplicable, and respondents’ determination to redeploy petitioners, with no loss of pay or status, was therefore proper (Civil Service Law § 70 [6]). Concur— Ellerin, J. P., Wallach, Kupferman, Nardelli and Tom, JJ.